Order entered July 9, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00432-CV

                       ANWAR KAZI, ET AL., Appellants

                                       V.

                       MOHAMMAD SOHAIL, Appellee

                 On Appeal from the 101st Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-20-09713

                                    ORDER

      Before the Court is appellants’ July 7, 2021 motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to

July 28, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE